Citation Nr: 1121783	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-13 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urethral scarring, to include as secondary to service-connected residuals of bilateral renal stones and renal colic.  

2.  Entitlement to service connection for urinary frequency, to include as secondary to service-connected residuals of bilateral renal stones and renal colic.  

3.  Entitlement to an increased rating for residuals of bilateral renal stones and renal colic, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a Travel Board hearing before the undersigned.  


FINDINGS OF FACT

1.  The Veteran does not have urethral scarring.

2.  The Veteran's urinary frequency is attributable to a diuretic taken for hypertension, unrelated to service or to his residuals of bilateral renal stones and renal colic.

3.  The Veteran's residuals of bilateral renal stones and renal colic does not require diet therapy, drug therapy, invasive or non-invasive procedures more than two times/year; nor is it manifested by or frequent attacks of colic requiring catheter drainage.  


CONCLUSIONS OF LAW

1.  Urethral scarring was not incurred or aggravated in active service nor is urethral scarring  proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

2.  Urinary frequency was not incurred or aggravated in active service nor is urinary frequency proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

3.  The criteria for a rating in excess of 10 percent for residuals of bilateral renal stones and renal colic are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.27, 4.115b, Diagnostic Codes 7508, 7509, 7510 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).



In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in March 2008 and January 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified in compliance with Dingess.

Regarding the increased rating claim, the notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, in the January 2009 letter, the Veteran was informed of the diagnostic code that his disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and identified private medical 


records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination in June 2008.  38 C.F.R. § 3.159(c)(4).  The examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 


2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.

A disability can be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  



The Veteran is service-connected for residuals of bilateral renal stones and renal colic.  He essentially contends that he has urinary dysfunction due to this disability.  With regard to urinary frequency, it is further asserted that this problem is part and parcel of the service-connected disability and should be the basis for the rating, i.e., that disability should be rated on urinary frequency.

The service treatment records do not reveal urethral scarring, frequent urination, or a disability causing frequent urination.  Further, a review of the post-service evidence of record shows that the Veteran does not have current have urethral scarring nor underlying pathology for the urinary frequency.  The urinary frequency is apparently caused by the use of a diuretic for hypertension.  In June 2008, the Veteran was afforded a VA examination.  At that time, the Veteran expressed to the examiner that a physician had told him that passing kidney stones can cause urethral scarring; however, on examination, the Veteran did not have urethral scarring and the examiner indicated that this was not a current diagnosis.  The examiner also noted that the Veteran drank one gallon of water a day and took a diuretic for his hypertension which caused the frequent urination.  The examiner indicated that there was no current kidney dysfunction and the bladder examination was normal.  Prior private medical record document that the Veteran has been treated for kidney stones/renal calculi between 2003 and 2006, but there is no information regarding claimed urethral scarring and urinary frequency in those records.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, the Veteran is competent to report that he has passed kidney stones and he is competent to report that he had frequent urination.  However, he is not competent to report that his residuals of bilateral renal stones and renal colic are etiologically connected to urethral scarring and/or frequent urination as such determinations are complex in nature.  In contrast, the VA examiner is competent to render a medical assessment in that regard.  As noted, the examiner concluded that the Veteran does not have urethral scarring nor does he have pathology related to service or the service-connected disability resulting in the frequent urination.  Rather, the frequent urination is due to an unrelated medication.  The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

There is no evidence of current diagnoses or any post-service treatment for the urethral scarring.  See Pond v. West, 12 Vet. App. 341 (1999).  The Veteran has not indicated that he has observed urethral scarring, only that he thinks he has it because he was told that chronic kidney stone passage can cause urethral scarring.  There is no competent lay or medical evidence showing current urethral scarring.  Although the Veteran has frequent urination, the competent and credible medical evidence of record shows that it is unrelated to service or to service-connected 


disability.  The frequent urination is related to medication taken for the unrelated hypertension disability.  

The preponderance of the evidence does not indicate that the Veteran has urethral scarring, pathology which results in frequent urination, or any connection between these complaints and his service-connected residuals of bilateral renal stones and renal colic.  Therefore, service connection for urethral scarring and frequent urination are denied, on both direct and secondary bases.



Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran has been assigned a 10 percent rating for residuals of bilateral renal stones and renal colic, under Diagnostic Code 7510-7508.  Although the Veteran contends that his disability should be rated based on urinary frequency, as indicated above, that is not a proper basis for rating this disability since the Veteran's urinary frequency is due to another unrelated cause.  



Diagnostic Code 7508, located in 38 C.F.R. § 4.115b, provides that nephrolithiasis (the presence of kidney stones) should be rated as hydronephrosis, except for recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; (3) invasive or non-invasive procedures more than two times/year.  If rated under Diagnostic Code 7508, the rating assigned to the disability is 30 percent.  See also 38 C.F.R. § 4.115b, Diagnostic Code 7510 pertaining to Ureterolithiasis (identical to Diagnostic Code 7508).  Hydronephrosis is rated under Diagnostic Code 7509.  Under that code, a 10 percent rating is warranted for only an occasional attack of colic, not infected and not requiring catheter drainage, a 20 percent evaluation is warranted for frequent attacks of colic, requiring catheter drainage, and a 30 percent evaluation is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  38 C.F.R. § 4.155b.

As noted above, there are private medical records which are dated 2003-2006, which pre-date the current claim.  They reflect treatment for kidney stones/renal calculi.  They do not show that the Veteran's disability required diet therapy; drug therapy; invasive or non-invasive procedures more than two times/year.  Nor is it manifested by or frequent attacks of colic requiring catheter drainage.  

In conjunction with the current claim, the Veteran was afforded a VA examination in June 2008.  At that time, he reported that he had not been hospitalized or sought emergency room treatment since 1985 and he had never undergone a lithotripsy procedure.  Also, he stated that his last kidney stone event that involved renal colic was around 1990-1991.  The examiner indicated that there had not been any attacks of colic with infection in the past 12 months nor had ureteral or kidney drainage been required.  Currently, the examiner indicated that there was no kidney dysfunction.  The Veteran was not engaging in diet therapy; drug therapy; or invasive or non-invasive procedures more than two times/year.  The Veteran had not had catheter drainage or pyonephrosis.  


At his hearing in March 2011, the Veteran testified that he had passed over 40 kidney stones since he was separated from service in 1972 and that he had most recently passed a stone about one month ago.  This averages approximately one stone per year, at most.  The Veteran's residuals of bilateral renal stones and renal colic does not warrant a higher rating.  The evidence dated prior to the current claim and the current VA examination report reveal that the Veteran does not require diet therapy; drug therapy; invasive or non-invasive procedures more than two times/year.  Additionally, the evidence does not show frequent attacks of colic requiring catheter drainage.   

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's residuals of bilateral renal stones and renal colic (i.e., infrequent passing of kidney stones) are not shown to cause any impairment that is not already contemplated by the rating criteria (i.e., DCs 7508-7510), and the Board finds that the rating criteria reasonably describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Service connection for urethra scarring, to include as secondary to service-connected residuals of bilateral renal stones and renal colic, is denied.  

Service connection for urinary frequency, to include as secondary to service-connected residuals of bilateral renal stones and renal colic, is denied.  

An increased rating in excess of 10 percent for residuals of bilateral renal stones and renal colic is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


